Citation Nr: 1634160	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-27 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for traumatic hyperkeratosis of the left buccal mucosa.


REPRESENTATION

Veteran is represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975 and from May 1976 to March 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in April 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Board notes that the medical evidence of record indicates that the Veteran's traumatic hyperkeratosis is caused by biting his left cheek, which he reportedly does when he is nervous.  In multiple written statements, the Veteran has asserted that his traumatic hyperkeratosis warrants a compensable rating because he believes it is a symptom of posttraumatic stress disorder (PTSD) and appears to suggest that is should be evaluated under the rating criteria for PTSD.  However, the present appeal only relates to the Veteran's service-connected traumatic hyperkeratosis of the left buccal mucosa.  Service connection is not in effect for PTSD or any other psychiatric disorder.  The Veteran is hereby advised that if he wishes to file a service connection claim for a psychiatric disorder, he must do so on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).


FINDING OF FACT

The Veteran's service-connected traumatic hyperkeratosis of the left buccal mucosa has been manifested by mild thickening and slight abrasion of the inside of the left cheek; occasional slight bleeding and irritation from certain foods; no disfigurement; and no more than slight impairment of masticatory function.




CONCLUSION OF LAW

The criteria for a compensable rating for traumatic hyperkeratosis of the left buccal mucosa have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7200.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The Veteran's increased rating claims arose from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable   efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that action requested in the prior remand has been undertaken.  Updated VA treatment records were obtained, and in November 2015, the Veteran underwent another examination, which provided findings pertinent to the rating criteria for evaluating injuries of the mouth.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures     more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

In October 2010, the Veteran filed a service connection claim for a disability of the mouth caused by biting his cheek when he feels stressed or nervous.  In a December 2011 rating decision, service connection was granted for traumatic hyperkeratosis of the left buccal mucosa, and a noncompensable rating was assigned, effective October 1, 2010.  Thereafter, the Veteran appealed the noncompensable rating.  

Traumatic hyperkeratosis of the buccal mucosa is not included in the Rating Schedule.  Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board finds that the Veteran's traumatic hyperkeratosis of the left buccal mucosa is most appropriately evaluated under Diagnostic Code 7200, relating to injuries of the mouth.  Pursuant to Diagnostic Code 7200, mouth injuries are evaluated based on disfigurement and impairment of function of mastication.  38 C.F.R. § 4.114, Diagnostic Code 7200.

Disfigurement of the head, face, or neck is evaluated under Diagnostic Code 7800.  Pursuant to Diagnostic Code 7800, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; where there are two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; where there are four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; where there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  

There is no specific regulation under which to rate masticatory function; instead, all pertinent evidence in this regard must be considered to determine the degree of impairment.  See 38 C.F.R. § 4.6.  Mastication is medically defined as chewing, or the process of biting and grinding food in preparation for swallowing and digesting.  Dorland's Illustrated Dictionary 1111 (32nd ed. 2012).

Diagnostic Codes 9903 and 9904 provide some guidance by noting that ratings for nonunion and malunion of the mandible are dependent on the degree of motion and relative loss of masticatory function.  Pursuant to Diagnostic Code 9904, a noncompensable rating is warranted for slight displacement of the mandible; a 10 percent rating is warranted for moderate displacement of the mandible; and a maximum 20 percent rating is warranted for severe displacement of the mandible.  38 C.F.R. § 4.149, Diagnostic Code 9904 (2015).  Pursuant to Diagnostic Code 9903, a 10 percent rating is warranted for moderate nonunion of the mandible; and a maximum 30 percent rating is warranted for severe nonunion of the mandible.  38 C.F.R. § 4.149, Diagnostic Code 9903 (2015).  

A January 2011 private treatment record shows that the Veteran reported an ulcer / clumping of tissue in the mouth for the past two weeks due to chewing on his check when he was nervous.  He stated that he was concerned that it may need follow-up care.  A physical examination revealed a mild thickening and lightening of the skin on the inside of the middle of the left cheek about the size of a nickel; no induration and firmness; and no bleeding.  The assessment was hyperkeratosis on the inside of the left cheek.  The treatment provided noted "no further treatment for cheek."  

The Veteran underwent a VA examination in June 2011, during which he reported biting his cheek when he was nervous.  He stated that he could not eat because his mouth hurt too much.  The examiner indicated that the Veteran was well nourished.  A physical examination revealed abnormal texture of the inner left cheek measuring less than six square inches.  There was no scarring, ulceration, disfigurement of the face, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, limitation of motion, or interference with mastication or speech.  The diagnosis was traumatic hyperkeratosis of the left buccal mucosa, which the examiner indicated did not affect the Veteran's daily activities.

An August 2011 VA treatment record shows that the Veteran reported chewing on his cheek when he was agitated or nervous.  A physical examination revealed mucosal ulceration on the left side of the cheek.  The treatment provider recommended Orabase gel, as needed, and advised the Veteran to prevent biting.  

In a July 2015 written statement, the Veteran indicated that he was sometimes unable to eat due to soreness in his mouth.  He stated that when he does eat, he must eat bland foods because spices burn his mouth.    

The Veteran underwent another VA examination in November 2015, during which he reported biting his mouth about two or three times per week when he felt nervous, which has resulted in a small amount of bleeding.  He stated that the left side of his mouth felt rough and sore when chewing, drinking hot coffee, or eating spicy foods, which caused him to eat a bland diet when his cheek was raw.  He also reported some pain with touching or pressing on the cheek.  He denied any treatment, medication, or missed work.  The Veteran stated that his hyperkeratosis did not affect his work or daily activities.  He also reported seeing a dentist every six months, but his hyperkeratosis was never mentioned.  The Veteran denied any problems swallowing or weight loss.  A physical examination revealed a slightly abrased area on the left buccal wall measuring about two centimeters by three centimeters.  There was no active bleeding, scarring or disfigurement, benign or malignant skin neoplasms, or any systemic manifestations, including fever, weight loss, or hypoproteinemia.  The examiner opined that the Veteran's hyperkeratosis should not affect chewing or swallowing.  The examiner indicated that the Veteran agreed, except when the area was raw, in which case certain foods irritate the cheek and chewing may cause some pain.  The Veteran acknowledged that it did not cause a constant problem.

A review of the record reveals that the Veteran's traumatic hyperkeratosis resulted in a mild thickening and slight abrasion of the inside of the left cheek, which did not cause any disfiguration.  Thus, a compensable rating is not warranted based on disfigurement.  See 38 C.F.R. § 4.114, Diagnostic Code 7200; 38 C.F.R. § 4.118, Diagnostic Code 7800.  

With respect to mastication, the record shows that during the times when the Veteran chewed on his cheek to the point where it became raw, he experienced some pain and irritation from certain foods.  However, the medical evidence of record does not show that the Veteran's hyperkeratosis interfered with his ability to chew and swallow food.  The Veteran acknowledged that the pain was not a constant problem and stated that when his cheek was irritated, he changed his diet to eat bland foods.  Further, the record shows no evidence of malnourishment or weight loss.  Based on the foregoing, the Board finds that the evidence of record shows no more than slight impairment of masticatory function.  Thus, if rating by analogy under Diagnostic Codes 9903 or 9904, a compensable rating would not be as moderate impairment of masticatory function is not shown.  See 38 C.F.R. § 4.149, Diagnostic Code 9904 (a noncompensable rating is warranted for loss of masticatory function relative to slight displacement of the mandible).  

The Board has also considered whether the Veteran's traumatic hyperkeratosis presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

In this case, the evidence shows that the Veteran's service-connected traumatic hyperkeratosis has been manifested by mild thickening and slight abrasion of the inside of the left cheek; occasional slight bleeding and irritation from certain foods; no disfigurement; and no more than slight interference with masticatory function.  Moreover, the Veteran has not alleged and the evidence does not suggest that his hyperkeratosis has resulted in hospitalization during the course of the claim or marked interference with employment, either alone or in conjunction with other service-connected disabilities.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Indeed, the Veteran reported that his hyperkeratosis did not affect his work or activities of daily living.  As such, the Board finds that the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's traumatic hyperkeratosis a compensable rating, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Finally, the Board notes that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the record does not suggest that he is unemployable due to his service-connected traumatic hyperkeratosis of the left buccal mucosa.  Accordingly, the Board finds that a claim of entitlement to TDIU has not been raised by the record as part of the Veteran's increased rating claim.  


ORDER

A compensable rating for traumatic hyperkeratosis of the left buccal mucosa is denied



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


